Citation Nr: 1642766	
Decision Date: 11/07/16    Archive Date: 11/18/16

DOCKET NO.  11-25 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a rating in excess of 70 percent for the Veteran's depressive disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel



INTRODUCTION

The Veteran had active service in the Army from October 1969 to May 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In April 2015, the Board remanded the Veteran's claim for further development.  The Board is satisfied that there was at the very least substantial compliance with its remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-157 (1999).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's depressive disorder is not shown to cause total occupational and social impairment.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 70 percent for depressive disorder have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9434 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of the claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records (STRs), VA treatment records, Social Security Administration (SSA) records, and private treatment records have been obtained.  Additionally, the Veteran was offered the opportunity to testify before the Board, but he declined.

The Veteran was also provided VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners provided the information necessary to rate the service-connected disabilities on appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 
 
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


Increased Ratings
	
Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

The primary concern for an increased rating for a service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran was granted service connection for his depressive disorder by a November 2010 rating decision and initially rated at 70 percent effective July 16, 2010.  In a December 2010 notice of disagreement, the Veteran disagreed with the assigned rating and asserted that he had total occupational and social impairment, and as such, was entitled to a 100 percent rating.

Under the General Rating Formula for Mental Disorders, a 70 percent evaluation is assigned when a veteran's mental disability causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); or an inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 100 percent rating is assigned when a veteran's mental disability causes total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; danger of hurting self or others; intermittent inability to perform activities of living (including maintenance of minimal hygiene); disorientation to time or place; or, memory loss for names of close relatives, occupation, or own name.  Id. 

When rating a mental disorder, VA must consider the frequency, severity, and duration of the Veteran's psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency must assign a rating based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When rating the level of disability from a mental disorder, the rating agency must consider the extent of social impairment, but cannot assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126.  

Furthermore, the specified factors for each incremental rating are examples, rather than requirements, for a particular rating.  The Board will not limit its analysis solely to whether the Veteran exhibited the symptoms listed in the rating criteria.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Indeed, the symptoms listed under § 4.130 are not intended to serve as an exhaustive list of the symptoms that VA may consider but as examples of the type of degree of symptoms, or the effects, that would warrant a particular rating.  Mauerhan, 16 Vet. App. at 442 (2002).  The Veteran's actual symptomatology, and resulting social and occupational impairment, will be the primary focus when assigning a disability rating for a mental disorder, and the Veteran may qualify for a particular rating by demonstrating the particular symptoms associated with that percentage, or other symptoms of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).

Also relevant to the Board's analysis is the Global Assessment of Functioning (GAF) score assigned to the Veteran, which is a scale that indicates the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  Carpenter v. Brown, 8 Vet. App. 240 (1995); Richard v. Brown, 9 Vet. App. 266 (1996); American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV); 38 C.F.R. § 4.130.  While the veteran's GAF score is not itself determinative of the most appropriate disability rating, the Board must consider it when assigning the appropriate disability rating for the veteran.  VAOPGCPREC 10-95 (1995), 60 Fed. Reg. 43186 (1995).

After July 16, 2010, the Veteran's treatment records do not establish total occupational and social impairment.  For example, in July 2010, while he had a very flat affect, his behavior and judgment were normal.  In November 2010, he reported that he had a good marriage of 16 years, had a good relationship with his daughter, and had one or two good friends.  On examination, he was fully oriented with intact cognition.  His insight and judgment were fair.  He had no suicidal ideation, homicidal ideation, hallucinations, or delusions. 

The Veteran was afforded a VA examination in November 2010.  The Veteran reported that he had a caring and supportive relationship with his wife and had "loving" relationships with his siblings and child.  He also reported that he had good relationships with his past coworkers and supervisors.  On examination, he was appropriate, but had impaired attention and/or focus and his thoughts were slowed.  He had no suicidal ideation, homicidal ideation, hallucinations, or delusions.  He had normal memory, abstraction, and judgment.

In April 2011, he had a euthymic good with intact cognition and fair insight and judgment.  In August 2011, he had a pleasant mood.  In February 2010, while he had a depressed mood, he remained fully alert and oriented with intact cognition.  In May 2012, he reported having a little depression, but "made it clear" he did not feel he was in need of mental health assistance.  In August 2013, he reported that he went shopping for groceries and clothes, prepared food, performed housework, and performed personal care.

In March 2013, a private therapist suggested that the Veteran continued to experience depressive symptoms that interfered significantly with all aspects of his life.  He walked very slowly with the help of a cane, and he was not able to stand for extended periods of time due to his knee pain.  Many nights he had to sit down before he had finished doing the dishes, and he had to sleep on his side due to his back pain.  His sleep was poor and he had problems going back to sleep.  He commented that he dreamed about dead people, and never felt rested.  He often experienced feelings of hopelessness and helplessness particularly concerning his
health and his pain levels.  He was sad and discouraged that he could no longer do the yard work he used to enjoy, and had to hire someone to do it all for him.  His wife commented that he seemed angry all the time and that he forgot things she told him.  He denied socializing and stated that he preferred to be alone.  His health, physical and mental were getting worse, and the therapist felt the Veteran could not tolerate the stressors inherent in any work setting, such that she considered him to be permanently and totally disabled and unemployable.  

In December 2015, the Veteran denied having any problems with concentration or feeling helpless or worthless.  He also denied experiencing any suicidal ideation, homicidal ideation, or hallucinations.  He continued to be close to his siblings and have a good relationship with his daughter.

The Veteran's treating provider noted that the Veteran's depressive disorder was "mild" in March 2012, August 2012, September 2012, November 2012, July 2013, August 2013, October 2013, January 2014, May 2014, July 2014, August 2014, December 2014, January 2015, February 2015, March 2015, May 2015, June 2015, July 2015, August 2015, September 2015, October 2015, November 2015, December 2015, and January 2016.  Furthermore, more recent treatment records noted that he was typically friendly and appropriate. 

The Veteran was another VA examination in May 2016.  He reported that he had an "alright" relationship with his wife, had a good relationship with his siblings, and had a fine relationship with his daughter.  In addition, he was accompanied to the examination with two friends.  He also reported that he had a few friends that visited him.  The examiner, taking all of the available information into account, concluded that the Veteran's psychiatric symptomatology caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation, which is consistent with a 30 percent rating (well below the 70 percent rating that is currently assigned).

As described, the Veteran has clearly experienced psychiatric symptomatology as a result of his depressive disorder.  However, the record does not establish that his depressive disorder results in total occupational and social impairment.  As noted, the Veteran has remained married throughout the appeal and has maintained relationships with his daughter, siblings, and friends.  Thus, it cannot be concluded that the Veteran is totally socially impaired.  In addition, his most recent medical records are not consistent with a higher 100 percent rating, let alone a 70 percent rating.  

Accordingly, the Veteran is not entitled to a rating in excess of 70 percent for his depressive disorder.

38 C.F.R. § 3.321(b)(1) has not been specifically sought by the Veteran or reasonably raised by the facts found by the Board.  As such, there is no basis for extraschedular discussion in this case.  See Yancy v. McDonald, 27 Vet. App. 484, 494 (2016).
 
The Board remanded the Veteran's claim in April 2015 in part to consider whether a TDIU was warranted solely on the basis of his service connected psychiatric disability.  It was acknowledged that the Veteran is currently in receipt of a TDIU, but noted that the issue of whether his psychiatric disability alone rendered him unemployable had not been considered.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  On remand, the medical examination that was provided made clear that the Veteran's psychiatric disability alone did not render him unemployable.  Thus, the Board finds that Rice is inapplicable.  In reaching this conclusion, the Board did consider the private opinion from 2013.  This opinion clearly found the Veteran to be unemployable, as has VA in awarding TDIU.  However, the private opinion did not suggest that his psychiatric disability alone rendered him unemployable, but rather it mentioned significant physical deterioration as well. 


ORDER

A rating in excess of 70 percent for depressive disorder is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


